Title: From James Madison to the Senate, 8 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 8 1816.
                        
                    
                    I nominate, Thomas Torrence of the Mississippi Territory to be a Legislative Councillor of the same Territory in the place of Ferdinand L. Claiborne deceased.
                    
                        
                            James Madison
                        
                    
                